 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRISTIAN DIAZ,                          Case No. 5:19-cv-01408-PA-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14   SCOTT FRAUENHEIM, Warden,
15                       Respondent.
16
17         Pursuant to the Order Dismissing Petition Without Prejudice,
18         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
19   action is dismissed without prejudice.
20
21   DATED: November 12, 2019
22
23                                     ____________________________________
                                       PERCY ANDERSON
24                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
